EX-10.1 2 ex10_1.htm EX10_1



SEVERANCE AND RELEASE AGREEMENT

(Scott Plantinga -Aja Cannafacturing, Inc.)

 

This SEVERANCE AND RELEASE AGREEMENT (the "Agreement") is dated as of October
15, 2014 (the "Effective Date") by and between SCOTT PLANTINGA, an individual
("Plantinga"), and AJA CANNAFACTURING, INC., a Nevada Corporation, f/k/a IDS
Industries, Inc. (the "Company"). The term "Company" as used in this agreement
shall include all employees, officers and members of the Board of Trustees, past
and present, except as excluded below, as well as affiliated, subsidiary and
related entities administered or operated by the Company, its agents, founders,
co-founders, successors, and assigns.

 

RECITALS

 

A.WHEREAS, on or about September 1, 2013, the Parties entered into that certain
Executive Employment Agreement (the "Employment Agreement"), setting forth
certain terms related to Plantinga's position as Chief Executive Officer.

 

B.A "Change In Control" of the Company, as defined in the Employment Agreement,
has occurred. Plantinga will resign as Chief Executive Officer from the Company
under the Change of Control provision of the Employment Agreement.

 

C.The Company believes that it is in its best interests to provide Plantinga
with certain incentives upon his departure from the Company.

 

D.Pursuant to the conditions and the time periods set forth in this Agreement,
the Company desires to provide, and Plantinga desires to accept, such
incentives.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises made herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

 

1.                    Definitions. The terms used in this Agreement shall have
the meanings specified in below.

 

1.1.                     Base Salary. As used in this Agreement, "Base Salary"
shall mean $122,000.00.

 

1.2.                     Confidential Information. As used in this Agreement,
"Confidential Information" shall mean as defined in any confidentiality and
non-solicitation agreement you have with the Company now or in the future. In
the absence of such an agreement, "Confidential Information" shall mean
confidential, proprietary and/or trade secret information of the Company that is
not available to the general public and would be harmful to the Company if
disclosed to any third party.

 

1.3.                     Severance. As used in this Agreement, "Severance" shall
mean an amount equal to twelve months of Plantinga's Base Salary (as that term
is defined above), (the "Severance Period"). Severance will also include
additional items listed in Paragraph 2.1. In addition, the Company shall
continue to provide full health, medical and dental benefits to Plantinga with
the same or similar coverage during the Severance Period unless Plantinga is
provided comparable health, dental and medical benefits under another employer's
plan during the Severance Period, at which point the Company shall cease
providing such health and medical benefits.

 

2.                    Severance.

 

2.1.                     Severance. Plantinga shall be entitled to all of the
following Severance incentives and payments:

 

2.1.1.           Monetary Severance. Plantinga shall be entitled to total
monetary Severance payments in the amount of $237,611 (the "Total Severance
Amount"), consisting of the following items:

 

·$62,661, representing all unpaid compensation now due and owing, which includes
salary, unused vacation, and bonuses from the starting date of employment to
date of termination;

 

·$18,300, representing an annual completion bonus under the Employment Agreement
equal to fifteen percent (15%) of the Base Annual Salary provided for therein

 

·$13,000 to be contributed to a Roth IRA to be designated by Mr. Plantinga;

 

·$21,650, representing a severance payment under the Employment Contract as
provide for therein; and

 

·$122,000, representing one year of the annual base salary provided for under
the Employment Agreement.

 

 

 

 



2.1.2.           Terms for Payment of Total Severance Amount. The Total
Severance Amount shall be paid to Plantinga as follows:

 

2.1.2.1.                        $132,611 shall be paid to Plantinga by the
Company's issuance of a Convertible Promissory Note in the amount of $133,000,
having the form and content reflected in Exhibit A hereto (the "Second Note")

 

2.1.2.2.                        $45,000 shall be paid to Plantinga in two (2)
installments. An initial installment of $25,000 shall be paid upon the parties'
execution of this Agreement. A second installment in the amount of $20,000 shall
be paid on or before February 1, 2015. The Company's failure to pay either
payment under this subsection when due shall subject the Company to a $20,000
late fee. In addition, if either installment under this subsection is not paid
when due, the amount past due shall accrue interest at a rate of ten percent
(10%) per year until paid. This obligation shall be documented in the form of a
Promissory Note having the form and content reflected in Exhibit B hereto (the
"First Note").

 

2.1.2.3.                        $60,000 shall be paid to Plantinga under a
Consulting Agreement under which Plantinga will assist the Company with its
management transition and its intended spin-off of Charge! Energy Storage, Inc.
The Consulting Agreement shall have the form and contented reflected in Exhibit
C hereto and shall call for issuance of 58,500,000 shares to Plantinga as full
payment thereunder. Shares issuable under the Consulting Agreement shall be
registered on Form S-8.

 

2.1.2.4.                        Any portion of any payment to Plantinga under
this Agreement, whether made under the Note or as an installment paid under
subsection 2.1.2.2, may, at Plantinga's direction, be paid directly to an
Individual Retirement Account designated by Plantinga. Plantinga shall have the
sole responsibility for the proper creation and designation of any such
Individual Retirement Account.

 

2.1.3.           Securities to be Issued and Transferred. As additional
Severance to be paid to Plantinga, he shall be issued or transferred, as
appropriate, the following securities:

 

2.1.3.1                        Common Stock of the Company. Plantinga shall be
issued 1,500,000 shares of common stock in the Company (the "Company Common
Stock")

 

2.1.3.2                        Capital Stock of Propel Management Group, Inc.
The Company shall transfer to Plantinga all of the issued and outstanding
capital stock of Propel Management Group, Inc. (the "PMG Stock"), making
Plantinga the sole shareholder of Propel Management Group, Inc. as a result of
such transfer.

 

2.1.3.3                        Representations of Plantinga. With regard to the
issuance of the Company Common Stock and the transfer of the PMG Stock,
Plantinga hereby acknowledges, represents and warrants to the Company the
following:

 

2.1.3.3.1.           Plantinga acknowledges that acquisition of the Company
Common Stock and the PMG Stock involves a high degree of risk;

 

2.1.3.3.2.           an investment in the Company Common Stock and the PMG Stock
is highly speculative and only investors who can afford the loss of their entire
investment should consider investing in the Company Common Stock and the PMG
Stock;

 

2.1.3.3.3.           Plantinga has such knowledge and experience in finance,
securities, investments, including investment in unlisted and unregistered
securities, and other business matters so as to be able to protect his interests
in connection with this transaction;

 

2.1.3.3.4.           Plantinga acknowledges that, with regard to the PMG Stock,
no market for the PMG Stock presently exists and none may develop in the future
and accordingly Plantinga may not be able to liquidate his investment;

 

2.1.3.3.5.           Plantinga hereby acknowledges (i) that this offering of the
Company Common Stock and the PMG Stock has not been reviewed by the United
States Securities and Exchange Commission ("SEC") or by the securities regulator
of any state; (ii) that the Company Common Stock and the PMG Stock are being
issued and/or transferred by the Company pursuant to an exemption from
registration provided by Section 4(2) of the Securities Act of 1933; and (iii)
that any certificate evidencing the the Company Common Stock and the PMG Stock
received by Plantinga will bear a legend in substantially the following form:

 

THE STOCK REPRESENTED BY THIS CERTIFICATE HAS BEEN ACQUIRED FOR INVESTMENT AND
HAS NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY APPLICABLE
STATE SECURITIES LAWS. WITHOUT SUCH REGISTRATION, SUCH SECURITIES MAY NOT BE
SOLD OR OTHERWISE TRANSFERRED AT ANY TIME WHATSOEVER UNLESS IN THE OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY REGISTRATION IS NOT REQUIRED FOR SUCH
TRANSFER AND THAT SUCH TRANSFER WILL NOT BE IN VIOLATION OF THE APPLICABLE
FEDERAL AND STATE SECURITIES LAWS OR ANY RULE OR REGULATION PROMULGATED
THEREUNDER.

 

2.1.3.3.6. Plantinga is not aware of any advertisement of the Company Common
Stock or the PMG Stock.

 

2

 

 



2.1.4.           Other Severance. As additional Severance, Plantinga shall
receive reimbursement for all submitted expense reports through October of 2014
and shall be allowed to retain his Company laptop computer.

 

2.2.                     Schedule. Within ten (10) days of the parties'
execution of this Agreement, the Company shall: (i) issued the Note, (ii) pay
the initial $25,000 installment called for under 2.1.2.2, (iii) issue the
Company Common Stock and transfer the PMG Stock as called for under Section
2.1.3, and (iv) reimburse Plantinga for the submitted expense reports as called
for under Section 2.1.4.

 

2.3.                     Termination During Implementation of Change of Control.
Notwithstanding anything to the contrary contained in this Agreement, the
termination by the Company of Plantinga's employment in connection with a Change
of Control shall cause Plantinga to be entitled to Severance to paid as
specified in this Agreement.

 

2.4.                     Receipt of Other Severance Benefits. To the extent
permitted under Section 409A of the Internal Revenue Code of 1986, as amended
(the "Code") (and any state law of similar effect), in the event that Plantinga
is provided with any additional Severance Benefits upon his termination by
either the Company or any Successor Company, the amount of such Severance
Benefits shall be offset from the obligations otherwise due and owing, or which
may become due, to Plantinga under this Agreement.

 

2.5.                     Termination of Other Payments. To the extent any other
payments, benefits or payments for benefits to Plantinga (including, but not
limited to, salary, medical benefits, insurance, vacation and retirement
benefits or payments) are called for under the terms of the Severance Agreement
or Employment Agreement (as that term is defined in the Severance Agreement),
and have not been paid or vested, those payments, benefits and payments for
benefits are hereby terminated and no further payments of any kind are due to
Plantinga other than those expressly included in this Agreement. The Company
shall not be responsible for any further payments of Plantinga's COBRA or
CAL-COBRA expenses. Nothing in this Agreement shall affect or reduce any of
Plantinga's benefits which are vested or applicable through the date of this
Agreement, including but not limited to previously paid retirement
contributions, insurance coverage, ongoing medical benefits and any related
claims for coverage, or any future claims for unemployment compensation benefits
by Plantinga.

 

3.                  Conditions to Receipt of Severance.

 

3.1.             Separation Agreement and Release of Claims. The receipt of any
Severance by Plantinga pursuant to Section 3 upon termination of his employment
shall be subject to Plantinga signing this Agreement.

 

3.2.             Nondisparagement. During the term of Plantinga's employment
with the Company and thereafter, Plantinga shall not knowingly disparage,
criticize, or otherwise make any derogatory statements regarding the Company,
the Successor Company, or their directors, owners, successors, employees,
agents, assignees, and/or affiliates. After the termination of his employment,
the shareholders of the Company shall not knowingly disparage, criticize, or
otherwise make any derogatory statements regarding Plantinga. The foregoing
restrictions will not apply to any statements that are made truthfully in
response to a subpoena or other compulsory legal process.

 

4.                    Releases. The Parties hereby release and forever discharge
each other as follows:

 

4.1.                     In consideration of the promises, payments, releases
and benefits by the Company described in this Agreement, Plantinga, on behalf of
himself, his heirs, executors, administrators, assigns, partners, agents,
attorneys and representatives, past, present or future, hereby forever and
unconditionally waives, releases, discharges, and covenants not to sue the
Company, its current and former members of the Board, officers, agents and
employees, successors and assigns, as to all claims, losses, liabilities,
obligations, suits, debts, liens, contracts, agreements, promises, damages,
demands, grievances, actions and causes of action of every kind and nature,
known or unknown, existing or claimed to exist, suspected or unsuspected, fixed
or contingent, which have or might have been asserted under any federal, state,
local or common law, or the Company policy, and which he ever had, now has or
hereafter may have against the Company based on any acts or omissions occurring
through the date of this Agreement. These releases shall include, but are not
limited to, claims for breach of contract (including, but not limited to, claims
for breach of the Severance Agreement and Employment Agreement), torts of any
type, wrongful termination, intentional infliction of emotional distress,
retaliation and discrimination of all types including, but not limited to,
violations of the Age Discrimination in Employment Acts (ADEA), the California
Fair Employment and Housing Act, Title VII of the Civil Rights Act of 1964, the
Americans With Disabilities Act (ADA), Title IX of the Education Amendments of
1972, 20 USC §§ 1681 et seq., the Employment Retirement and Income Security Act
of 1974, the Family and Medical Leave Act, the California Family Rights Act, the
California Labor Code, the California Unemployment Insurance Code, and the
California Wage Orders ("Plantinga Released Claims"). Notwithstanding the
foregoing, Plantinga is not waiving or releasing his right to bring a claim for
unemployment insurance compensation.

 

4.2.                     In consideration of Plantinga's promises, waivers and
releases contained herein, the Company, together with its successors and
assigns, agents, attorneys and representatives, past, present or future, forever
and unconditionally waives, releases, and covenants not to sue Plantinga, his
heirs, executors, administrators and assigns as to all as to all claims, losses,
liabilities, obligations, suits, debts, liens, contracts, agreements, promises,
damages, demands, grievances, actions and causes of action of every kind and
nature, known or unknown, existing or claimed to exist, suspected or
unsuspected, fixed or contingent, which have or might have been asserted under
any federal, state, local or common law, or Company policy, and which the
Company ever had, now has or hereafter may have against Plantinga based on any
acts or omissions occurring through the date of this Agreement.

 

4.3.                     Plantinga and the Company expressly waive the
provisions of California Civil Code section 1542, which states:

 

3

 

 



4.4.                     "A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR."

 

5.                    ADEA Waiver. Under the Older Workers Benefit Protection
Act of 1990, Plantinga acknowledges that he is knowingly and voluntarily waiving
and releasing any rights he may have under the Age Discrimination in Employment
Act ("ADEA'') ("ADEA Waiver"). He also acknowledges that the consideration given
for the ADEA Waiver is in addition to anything of value to which he is already
entitled. He further acknowledges that he has been advised by this writing, as
required by the ADEA, that: (a) his ADEA Waiver does not apply to any rights or
claims that arise after the date he signs this Agreement; (b) he should consult
with an attorney prior to signing this Agreement; (c) he has twenty-one (21)
days to consider this Agreement (although he may choose to voluntarily sign it
sooner); (d) he has seven (7) days following the date he signs this Agreement to
revoke it, which revocation to be effective only if he delivers written notice
of revocation via letter, email or facsimile to the addressee set forth in the
Notice Paragraph 8 within the seven (7)-day period; and (e) this Agreement will
not be effective until the date upon which the revocation period has expired
unexercised, which will be the eighth day after Plantinga signs this Agreement
(the "Effective Date"). If Plantinga exercises his right of revocation under
this section, then within two (2) business days of Plantinga's notice of
revocation, Plantinga shall return the amount of the Settlement Payment funds to
the Company via check or through any other arrangements the parties may then
make. Plantinga agrees that failure to return the Settlement Payment after
revocation of this Agreement constitutes a material breach of this Agreement.

 

6.                    Exclusive Rights. This Agreement is intended to represent
Plantinga's sole entitlement to Severance Payments and benefits in connection
with the termination of Plantinga's employment, except for payment of any final
wages as required by law, as well as any Bonus Payments. To the extent Plantinga
is entitled to receive Severance, bonuses, or similar payments and/or benefits
under any other Company (or Successor Company) plan, program, agreement, policy,
practice, or the like, Severance payments, bonus payments, and any other
benefits due to Plantinga under this Agreement will be so reduced.

 

7.                        Assignment. This Agreement shall be binding on any
Successor Company. The Company shall inform any successor, assignee, purchaser,
or other person or entity that obtains or will obtain an interest in the Company
about the existence of this Agreement. If assigned or assumed by a successor or
assignee, including without limitation, the initial assignee or Successor
Company, said successor or assignee will be deemed substituted for the Company
under the terms of this Agreement for all purposes. None of the rights of
Plantinga pursuant to this Agreement may be assigned or transferred to any third
party. Any attempted assignment, transfer, conveyance, or other disposition of
Plantinga's right to compensation or other benefits will be null and void.

 

8.                   Notice. Any notice required to be given under this
Agreement shall be deemed received upon personal delivery or three (3) days
after mailing if sent by registered or certified mail to the addresses of the
parties set forth below, or to such other address as either of the parties shall
have furnished to the other in writing.

 

 

PLANTINGA: COMPANY: 814 Delaware St   Huntington Beach, CA 92648   Fax:      
With copy to: With copy to: Law Offices of John E. Cowan Clark Corporate Law
Group LLP 100 Pine Street, Suite 1250 Attn: Joe Laxague San Francisco, CA  94133
3273 East Warm Springs Rd Fax: (415) 982-6800 Las Vegas, NV 89120   Fax: (702)
944-7100

 

9.                   Severability. In the event of invalidity of any provision
of this Agreement, the parties agree that such invalidity shall not affect the
validity of the remaining portions of this Agreement, and further agree to
substitute for the invalid provision a valid provision which most closely
resembles the intent and economic effect of the invalid provision.

 

10.                Non-Solicitation. Nothing contained herein shall preclude
Plantinga from contacting or contracting with a vendor of the Company, provided
that any retention shall not prevent said vendor from continuing to provide
services on behalf of the Company. For purposes of this section, it is
specifically acknowledged that an announcement that Plantinga is no longer
working for the Company and is rather working for a different employer shall not
be deemed a solicitation

 

4

 

 



11.                Governing Law. This Agreement shall be construed in
accordance with the laws of the State of California, without giving effect to
principles of conflict of laws

 

12.                Arbitration. The Parties agree that any and all disputes
arising out of the terms of this Agreement, their interpretation, and any of the
matters herein released, will be subject to binding arbitration in Santa Ana
County, California before the American Arbitration Association under its
National Rules for the Resolution of Employment Disputes, supplemented by the
California Rules of Civil Procedure. The Parties agree that the prevailing party
in any arbitration will be entitled to injunctive relief in any court of
competent jurisdiction to enforce the arbitration award. The Parties hereby
agree to waive their right to have any dispute between them resolved in a court
of law by a judge or jury. This paragraph will not prevent either party from
seeking injunctive relief (or any other provisional remedy) from any court
having jurisdiction over the Parties and the subject matter of their dispute
relating to Plantinga's obligations under this Agreement.

 

13.                Integration. This Agreement represents the entire agreement
and understanding between the parties as to the subject matter herein and
supersedes all prior or contemporaneous agreements whether written or oral,
including any agreements that provide for severance. No waiver, alteration, or
modification of any of the provisions of this Agreement will be binding unless
in a writing that specifically references this Section and is signed by duly
authorized representatives of the parties hereto.

 

14.                Waiver of Breach. The waiver of a breach of any term or
provision of this Agreement, which must be in writing, will not operate as or be
construed to be a waiver of any other previous or subsequent breach of this
Agreement.

 

15.                Headings. All captions and Section headings used in this
document.

 

16.                Tax Withholding. All payments made pursuant to this Agreement
will be subject to withholding of applicable taxes.

 

17.                409A Compliance.

 

17.1.                 It is further intended that payments hereunder satisfy, to
the greatest extent possible, the exemption from the application of Section 409A
of the Code (and any state law of similar effect) provided under Treasury
Regulation Section l .409A-l (b)(4) (as a "short-term deferral"). It is intended
that each installment of the payments provided hereunder constitute separate
"payments" for purposes of Treasury Regulation Section l.409A-2(b)(2)(i). To the
extent that any provision of this Agreement is ambiguous as to its compliance
with Section 409A of the Code, the provision will be read in such a manner so
that all payments hereunder comply with Section 409A of the Code. Any
termination of Plantinga' s employment is intended to constitute a "separation
from service" and will be determined consistent with the rules relating to a
"separation from service" as such term is defined in Treasury Regulation Section
l.409A-l.

 

17.2.                 In the event that the Company determines that any payments
under this Agreement fail to satisfy the distribution requirement of Section
409A(a)(2)(A) of the Code as a result of Section 409A(a)(2)(B)(i) of the Code,
then the payment of such benefits shall not be made pursuant to the payment
schedules provided herein and instead the payment of such benefits shall be
delayed or otherwise restructured to the minimum extent necessary so that such
benefits are not subject to the provisions of Section 409A(a)(l) of the Code;
provided, however, that before the imposition of any such delay, it is intended
that (i) each installment payment pursuant to this Agreement shall be regarded
as a separate "payment" for purposes of Treasury Regulations Section
1.409A-2(b)(2)(i), (ii) all such installment payments shall satisfy, to the
greatest extent permissible, the exemptions from the application of Section 409A
of the Code provided under Treasury Regulations Sections l.409A-l(b)(4) and
l.409A-l(b)(9)(iii). The responsibility of any taxes imposed under §409A of the
Code shall remain the responsibility of Plantinga.

 

18.                          Acknowledgment. Plantinga acknowledges that he has
had the opportunity to discuss this matter with and obtain advice from his
private attorney, has had sufficient time to, and has carefully read and fully
understands all the provisions of this Agreement, and is knowingly and
voluntarily entering into this Agreement.

 

19.                          Counterparts. This Agreement may be executed in
counterparts, and each counterpart will have the same force and effect as an
original and will constitute an effective, binding agreement on the part of each
of the undersigned.

 

20.                          Indemnification. Absent a showing of intentional
misconduct or gross negligence, Company shall indemnify Plantinga against all
claims arising out of Plantinga's actions or omissions occurring during
Plantinga's employment with Company and the use of his title as Chief Executive
Officer to the fullest extent provided (A) by Company's Certificate of
Incorporation and/or Bylaws, and (B) under the California General Corporation
Law, as each may be amended from time to time. The Company may maintain a
Directors & Officers liability insurance policy ("D&O Coverage") covering
Plantinga to the extent the Company provides such coverage for its other
executive officers. Should the Company obtain Directors' and Officers' Liability
Insurance, the Company will promptly provide a copy of said policy to Plantinga
and make certain that said policy covers Plantinga and his job performance.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

SCOTT PLANTINGA COMPANY   AJA CANNAFACURING, INC.   a Nevada Corporation     /s/
Scott Plantinga By: /s/ Kendall Smith Scott Plantinga, an individual Name:
Kendall Smith   Title: CEO

 

5

 

 

EXHIBIT A

 

NEITHER THIS NOTE NOR THE SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT") OR ANY
STATE SECURITIES LAWS AND NEITHER THIS NOTE NOR ANY INTEREST THEREIN NOR THE
SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE MAY BE OFFERED, SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT AND SUCH LAWS OR AN EXEMPTION FROM
REGISTRATION UNDER SUCH ACT AND SUCH LAWS.

 

AJA CANNAFACTURING, INC.

CONVERTIBLE PROMISSORY NOTE

TWELVE (12.00%) PERCENT INTEREST RATE

ONE (1) YEAR TERM

 

Principal Amount: $133,000.00

 

Issue Date: October 20, 2014 Maturity Date: October 20, 2015

 

 

For good and valuable consideration, Aja Cannafacturing, Inc., a Nevada
Corporation ("Maker"), hereby makes and delivers this Promissory Note (this
"Note") in favor of Stephen Scott Plantinga, an Individual, or his assignees
("Holder"), and hereby agrees as follows:

 

ARTICLE I.

PRINCIPAL AND INTEREST

 

Section 1.1 For value received, Maker promises to pay to Holder at such place as
Holder or its assignees may designate in writing, in currently available funds
of the United States, the principal sum of One Hundred and Thirty-Three Thousand
($133,000.00) Dollars. Maker's obligation under this Note shall bear an interest
rate of Twelve (12.00%) Percent. This note is a product of Mr. Plantinga's
resignation and departure package as CEO & Chairman of Aja Cannafacturing per
his employment contract.

 

Section 1.2

 

a.                   All principal then outstanding shall be due and payable by
the Maker to the Holder on or before October 20, 2015 (the "Maturity Date").

 

b.                   Maker shall have the right to prepay all or any part of the
principal under this Note with thirty (30) days written notice of intent to
prepay.

 

c.                    This Note is free from all taxes, liens, claims and
encumbrances with respect to the issue thereof and shall not be subject to
preemptive rights or other similar rights of shareholders of the Maker and will
not impose personal liability upon the holder thereof.

 

ARTICLE II.

CONVERSION RIGHTS

 

Section 2.1 Voluntary Conversion. At any time after October 20, 2014, (the
"Effective Date"), and October 20, 2015, (the "Maturity Date"), unless
previously repaid by the Company, this Note shall be convertible into shares of
Common Stock of the Company, at a price that is equal to Fifty (50%) Percent of
the average of the last ten (10) days closing bid side price, and will be issued
and delivered within ten (10) days of receipt of the Notice to Convert (attached
hereto as Exhibit A) of Aja Cannafacturing, Inc. (AJAC), the "Common Stock", at
the option of the Payee, in whole or in part, subject to any limitations on
conversion. For each day beyond the tenth (1oth) day after the date of the
receipt of the Notice to Convert that the converted stock is not delivered to I
received by Stephen Scott Plantinga, there shall be a fine of Two Thousand
($2,000) Dollars per day for each day until the stock is delivered I received.
The stock shall have a Par Value of $0.001. The Payee shall effect conversions
by delivering to the Company the form of Notice of Conversion attached hereto as
Exhibit A (the "Notice of the Conversion"), specifying therein the amount of the
loan (US $133,000.00) or a pro-rata share of the remaining unpaid balance (which
may include all or any part of the unpaid interest due). The date which the
company receives the Notice of Conversion shall be the conversion date (the
"Conversion Date"). To effect conversions hereunder, the Payee shall not be
required to physically surrender this Note to the Company unless the entire loan
plus all accrued and unpaid interest has been converted. Conversions hereunder
shall have the effect of lowering the outstanding amount of the Loan in an
amount equal to the applicable conversion amount. The Payee and any assignee, by
acceptance of this Note, acknowledge and agree that, by reason of the provisions
of this paragraph, following conversion of a portion of this Note, the unpaid
and unconverted amount of the Loan may be less than the amount stated on the
face hereof.

 

6

 

 



Section 2.2. Limitations on Conversions. In no event shall the Maker issue, upon
any conversion of this Note, a number of shares of common stock which, together
with the Holder's other shares of common stock in the Maker, would cause the
Holder to beneficially own in excess of 4.99% of Maker's issued and outstanding
common stock immediately following the conversion. This conversion may be
waived, at the sole option of the Holder, upon sixty-one (61) days advance
written notice to the Maker.

 

Section 2.3. Restrictions on Securities. This Note has been issued by the Maker
pursuant to the exemption from registration under the Securities Act of 1933, as
amended (the "Act"). None of this Note or the converted common shares may be
offered, sold or otherwise transferred unless (i) they first shall have been
registered under the Act and applicable state securities laws or (ii) the Maker
shall have sought and been furnished and provided the transfer agent with an
opinion of legal counsel (in form, substance and scope reasonably acceptable to
Maker) to the effect that such sale or transfer is exempt from the registration
requirements of the Act.

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

 

Section 3. 1. The Holder represents and warrants to the Maker:

 

a.                   The Holder of this Note, by acceptance hereof, agrees that
this Note is being acquired for investment and that such Holder will not offer,
sell or otherwise dispose of this Note or the securities issuable upon
conversion hereof except under circumstances that will not result in a violation
of the Act or any application state securities laws or similar laws relating to
the sale of securities;

 

b.                   That Holder understands that none of this Note or the
Common Stock upon conversion hereof have been registered under the Securities
Act of 1933, as amended (the "Act"), in reliance upon the exemptions from the
registration provisions of the Act and any continued reliance on such exemption
is predicated on the representations of the Holder set forth herein;

 

c.                    Holder (i) has adequate means of providing for his current
needs and possible contingencies, (ii) has no need for liquidity in this
investment, (iii) is able to bear the substantial economic risks of an
investment in this Note for an indefinite period, (iv) at the present time, can
afford a complete loss of such investment, and (v) does not have an overall
commitment to investments which are not readily marketable that is
disproportionate to Holder's net worth, and Holder's investment in this Note
will not cause such overall commitment to become excessive;

 

d.                   Holder is an "accredited investor" (as defined in
Regulation D promulgated under the Act) and the Holder's total investment in
this Note does not exceed 10% of the Holder's net worth; and

 

e.                    Holder recognizes that an investment in the Maker involves
significant risks and only investors who can afford the loss of their entire
investment should consider investing in the Maker and this Note.

 

Section 3.2 The Maker represents and warrants to Holder:

 

a.                   Organization and Qualification. The Maker and each of its
Subsidiaries (as defined below), if any, is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it is incorporated, with full power and authority (corporate and other) to
own, lease, use and operate its properties and to carry on its business as and
where now owned, leased, used, operated and conducted. The Maker and each of its
Subsidiaries is duly qualified as a corporation to do business and is in good
standing in every jurisdiction in which its ownership or use of property or the
nature of the business conducted by it makes such qualification necessary except
where the failure to be so qualified or in good standing would not have a
Material Adverse Effect. "Material Adverse Effect" means any material adverse
effect on the business, operations, assets, financial condition or prospects of
the Maker or its Subsidiaries, if any, taken as a whole, or on the transactions
contemplated hereby or by the agreements or instruments to be entered into in
connection herewith. "Subsidiaries" means any corporation or other organization,
whether incorporated or unincorporated, in which the Maker owns, directly or
indirectly, any equity or other ownership interest.

 

b.                   Authorization; Enforcement. (i) The Maker has all requisite
corporate power and authority to enter into and perform this Note and to
consummate the transactions contemplated hereby and thereby and shall use its
best efforts to effect an amendment to its Articles of Incorporation allowing it
to issue up to Two Hundred and fifty (250,000,000) Million shares of Common
Stock, in accordance with the terms hereof, (ii) the execution and delivery of
this Note by the Maker and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by the Maker's Board
of Directors and no further consent or authorization of the Maker, its Board of
Directors, or its shareholders is required, (iii) this Note has been duly
executed and delivered by the Maker by its authorized representative, and such
authorized representative is the true and official representative with authority
to sign this Note and the other documents executed in connection herewith and
bind the Maker accordingly, and (iv) this Note constitutes, a legal, valid and
binding obligation of the Maker enforceable against the Maker in accordance with
its terms. Further, when it becomes able to do so upon the effective amendment
of its Articles of Incorporation, the Board of Directors agrees to make a
resolution regarding reserving Two Hundred and fifty million (250,000,000)
shares of common stock of the Company, and further to provide the transfer agent
with a copy of the resolution authorizing the reservation of the shares and
directing them to do so.

 

c.                    No Conflicts. The execution, delivery and performance the
Note by the Maker and the consummation by the Maker of the transactions
contemplated hereby will not (i) conflict with or result in a violation of any
provision of the Articles of Incorporation or By-laws of the Maker, or (ii)
violate or conflict with, or result in a breach of any provision of, or
constitute a default (or an event which with notice or lapse of time or both
could become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture, patent,
patent license or instrument to which the Maker or any of its Subsidiaries is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws and regulations
and regulations of any self-regulatory organizations to which the Maker or its
securities are subject) applicable to the Maker or any of its Subsidiaries or by
which any property or asset of the Maker or any of its Subsidiaries is bound or
affected (except for such conflicts, defaults, terminations, amendments,
accelerations, cancellations and violations as would not, individually or in the
aggregate, have a Material Adverse Effect).

 

7

 

 



d.                   No Integrated Offering. Neither the Maker, nor any of its
affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales in any security or solicited any offers to
buy any security under circumstances that would require registration under the
1933 Act of the issuance of this note or the Conversion Stock to the Holder. The
issuance of the Conversion Stock to the Holder will not be integrated with any
other issuance of the Maker's securities (past, current or future) for purposes
of any shareholder approval provisions applicable to the Maker or its
securities.

 

e.                    No Investment Company. The Company is not, and upon the
issuance and sale of the Conversion Stock as contemplated by this Note will not
be an "investment company" required to be registered under the Investment
Company Act of 1940 (an "Investment Company"). The Maker is not controlled by an
Investment Company.

 

ARTICLE IV.

EVENTS OF DEFAULT

 

Section 4.1. Default. The following events shall be defaults under this Note:
("Events of Default"):

 

(a)                 Default in the due and punctual payment of all or any part
of any payment of interest or the Principal Amount as and when such amount or
such part thereof shall become due and payable hereunder; or

 

(b)                 Failure on the part of the Maker duly to observe or perform
in all material respects any of the covenants or agreements on the part of the
Maker contained herein (other than those covered by clause (a) above) for a
period of 10 business days after the date on which written notice specifying
such failure, stating that such notice is a "Notice of Default" hereunder and
demanding that the Maker remedy the same, shall have been given by the Holder by
registered or certified mail, return receipt requested, to the Maker; or

 

(c)                 Any representation, warranty or statement of fact made by
the Maker herein when made or deemed to have been made, false or misleading in
any material respect; provided, however, that such failure shall not result in
an Event of Default to the extent it is corrected by the Maker within a period
of 5 business days after the date on which written notice specifying such
failure, stating that such notice is a "Notice of Default" hereunder and
demanding that the Maker remedy same, shall have been given by the Holder by
registered or certified mail, return receipt requested; or

 

(d)                 Any of the following actions by the Maker pursuant to or
within the meaning title 11, U.S. Code or any similar federal or state law for
the relief of debtors (collectively, the "Bankruptcy Law"): (1) commencement of
a voluntary case or proceeding, (2) consent to the entry of an order for relief
against it in an involuntary case or proceeding, (3) consents to the appointment
of a receiver, trustee, assignee, liquidator or similar official under any
Bankruptcy Law (each, a "Custodian"), of it or for all or substantially all of
its property, (4) a general assignment for the benefit of its creditors, or (5)
admission in writing its inability to pay its debts as the same become due; or

 

(e)                 entry by a court of competent jurisdiction of an order or
decree under any Bankruptcy Law that: (1) is for relief against the Maker in an
involuntary case, (2) appoints a Custodian of the Maker or for all or
substantially all of the property of the Maker, or (3) orders the liquidation of
the Maker, and such order or decree remains unstayed and in effect for 60 days.

 

Section 4.2. Remedies Upon Default. Upon the occurrence of an event of default
by Maker under this Note, then, in addition to all other rights and remedies at
law or in equity, Holder may exercise any one or more of the following rights
and remedies:

 

a.                   Accelerate the time for payment of all amounts payable
under this Note by written notice thereof to Maker, whereupon all such amounts
shall be immediately due and payable.

 

b.                   Pursue and enforce all of the rights and remedies provided
under the Uniform Commercial Code.

 

c.                    Make such appearance, disburse such sums, and take such
action as Holder deems necessary, in its sole discretion, to protect Holder's
interest, including but not limited to disbursement of attorneys' fees. Any
amounts disbursed by Holder pursuant to this Section, with interest thereon,
shall become additional indebtedness of the Maker secured by this Note and shall
be immediately due and payable and shall bear interest from the date of
disbursement at the default rate stated in this Note. Nothing contained in this
Section shall require Holder to incur any expense or take any action.

 

d.                   Pursue any other rights or remedies available to Holder at
law or in equity.

 

8

 

 



Section 4.3. Payment of Costs. The Maker shall reimburse the Holder, on demand,
for any and all reasonable costs and expenses, including reasonable attorneys'
fees and disbursement and court costs, incurred by the Holder in collecting or
otherwise enforcing this Note or in attempting to collect or enforce this Note.

 

Section 4.4. Powers and Remedies Cumulative; Delay or Omission Not Waiver of
Default. No right or remedy herein conferred upon or reserved to the Holder is
intended to be exclusive of any other right or remedy available to Holder under
applicable law, and every such right and remedy shall, to the extent permitted
by law, be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other appropriate
right or remedy. No delay or omission of the Holder to exercise any right or
power accruing upon any Default occurring and continuing as aforesaid shall
impair any such right or power or shall be construed to be a waiver of any such
Default or an acquiescence therein; and every power and remedy given by this
Note or by law may be exercised from time to time, and as often as shall be
deemed expedient, by the Holder.

 

Section 4.5. Waiver of Past Defaults. The Holder may waive any past default or
Event of Default hereunder and its consequences but no such waiver shall extend
to any subsequent or other default or Event of Default or impair any right
consequent thereon.

 

Section 4.6. Waiver of Presentment etc. The Maker hereby waives presentment,
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance and enforcement of this Note, except as
specifically provided herein.

 

ARTICLE V.

MISCELLANEOUS

 

Section 5.1. Notices. Any notice herein required or permitted to be given shall
be in writing and may be personally served or delivered by courier or sent by
United States mail and shall be deemed to have been given upon receipt if
personally served (which shall include telephone line facsimile transmission) or
sent by courier or three (3) days after being deposited in the United States
mail, certified, with postage pre-paid and properly addressed, if sent by mail.
For the purposes hereof, the address of the Holder shall be 814 Delaware Street,
Huntington Beach, CA 92648; and the address of the Maker shall be 533 Birch
Street, Lake Elsinore. CA 92530. Both the Holder or its assigns and the Maker
may change the address for service by delivery of written notice to the other as
herein provided.

 

Section 5.2. Amendment. This Note and any provision hereof may be amended only
by an instrument in writing signed by the Maker and the Holder.

 

Section 5.3. Assignability. This Note shall be binding upon the Maker and its
successors and assigns and shall inure to be the benefit of the Holder and its
successors and assigns; provided, however, that so long as no Event of Default
has occurred, this Note shall only be transferable in whole subject to the
restrictions contained in the restrictive legend on the first page of this Note.

 

Section 5.4. Governing Law. This Note shall be governed by the internal laws of
the State of Nevada, without regard to conflicts of laws principles.

 

Section 5.5. Replacement of Note. The Maker covenants that upon receipt by the
Maker of evidence reasonably satisfactory to it of the loss, theft, destruction
or mutilation of this Note, and in case of loss, theft or destruction, of
indemnity or security reasonably satisfactory to it (which shall not include the
posting of any bond), and upon surrender and cancellation of such Note, if
mutilated, the Maker will make and deliver a new Note of like tenor.

 

Section 5.6. This Note shall not entitle the Holder to any of the rights of a
stockholder of the Maker, including without limitation, the right to vote, to
receive dividends and other distributions, or to receive any notice of, or to
attend, meetings of stockholder or any other proceedings of the Maker, unless
and to the extent converted into shares of Common Stock in accordance with the
terms thereof.

 

Section 5.7. Severability. In case any provision of this Note is held by a court
of competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Note will not in any way be
affected or impaired thereby.

 

Section 5.8. Headings. The headings of the sections of this Note are inse1ied
for convenience only and do not affect the meaning of such section.

 

Section 5.9. Counterparts. This Note may be executed in multiple counterparts,
each of which shall be an original, but all of which shall be deemed to
constitute on instrument.

 

9

 

 



IN WITNESS WHEREOF, with the intent to be legally bound hereby, the Maker as
executed this Note as of the date first written above.

  

MAKER: Aja Cannafacturing, Inc.

 

/s/ Kendall Smith

By: Kendall A. Smith

It's: President

 

 

Acknowledged:

 

HOLDER: an Individual

 

/s/ Stephen Scott Plantinga

By: Stephen Scott Plantinga

Its: Individual Investor/Self

 

10

 

 

EXHIBIT A

 

CONVERSION NOTICE

 

(To be executed by the Holder i11 order to Convert the Note)

 

TO:

 

The undersigned hereby, irrevocably elects to convert the Loan, dated October
20, 2013 (the "Note"), issued by Aja Cannafacturing, Inc., a Nevada corporation
(the "Company"), in favor of the undersigned, due on the Due Date if not
previously repaid by the Company or converted into shares of the Common Stock of
the Company according to the conditions contained in the Note, as of the date
written below. If the shares of Common Stock are be issued in the name of a
person other than the undersigned, the undersigned will pay all transfer taxes
payable with respect thereto and is delivering herewith such certificates and
opinions as reasonable requested by the Company in accordance therewith. No fee
will be charged to the undersigned for any conversion, except for such transfer
taxes if any.

 

The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock.

 

Conversion calculations:

$133,000.00 converts to shares of Common Stock of Aja Cannafacturing, Inc. or a
pro-rata share of the remaining unpaid balance of Note based upon the conversion
formula outlined in Section 2.1. This formula uses the conversion factor of
fifty (50%) percent of the average closing "bid" side price from the ten (10)
days immediately preceding this Notice of Conversion.



Date to Effect Conversion:   Loan Amount of Note to be Converted: US$

 

Holder: an Individual Maker: Aja Cannafacturing, Inc.     Signature: Signature:
Name: Stephen Scott Plantinga Name: Kendall A. Smith, President Address: 814
Delaware Street   Address:  533 Birch Street Huntington Beach, CA  92648 Lake
Elsinore, CA  92530 Tax I.D. No:  

 

11

 

 



EXHIBIT B

 

NEITHER THIS NOTE NOR THE SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT") OR ANY
STATE SECURITIES LAWS AND NEITHER THIS NOTE NOR ANY INTEREST THEREIN NOR THE
SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE MAY BE OFFERED, SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT AND SUCH LAWS OR AN EXEMPTION FROM
REGISTRATION UNDER SUCH ACT AND SUCH LAWS.

 

AJA CANNAFACTURING, INC.

CONVERTIBLE PROMISSORY NOTE

 

ONE (1) YEAR TERM

 

Principal Amount: $45,000.00

 

Issue Date: October 20, 2014 Maturity Date: October 20, 2015

 

For good and valuable consideration, Aja Cannafacturing, Inc., a Nevada
Corporation ("Maker"), hereby makes and delivers this Promissory Note (this
"Note") in favor of Stephen Scott Plantinga, an Individual, or his assignees
("Holder"), and hereby agrees as follows:

 

ARTICLE I.

PRINCIPAL AND INTEREST

 

Section 1.1 For value received, Maker promises to pay to Holder at such place as
Holder or its assignees may designate in writing, in currently available funds
of the United States, the principal sum of Forty-Five Thousand ($ 45,000.00)
Dollars. Maker's obligation under this Note shall not bear interest except in
the event of Maker's default, as set forth herein. This note is a product of Mr.
Plantinga's resignation and departure package as CEO & President of Aja
Cannafacturing per his employment contract.

 

Section 1.2

 

a.                   Maker shall pay the principal amount due in two (2)
installments as follows: (i) $25,000 on or before November 10, 2014, and (ii)
$20,000 by February 10, 2015.

 

b.                   Maker shall have the right to prepay all or any part of the
principal under this Note at any time without penalty.

 

c.                    Maker shall be assessed a penalty for failure to pay
either of the two installments in full by defined due date in the amount of
$20,000.00 per late installment.

 

d.                   This Note is free from all taxes, liens, claims and
encumbrances with respect to the issue thereof and shall not be subject to
preemptive rights or other similar rights of shareholders of the Maker and will
not impose personal liability upon the holder thereof.

 

ARTICLE II.

CONVERSION RIGHTS

 

Section 2.1 Voluntary Conversion. At any time after October 20, 2014, (the
"Effective Date"), and October 20, 2015, (the "Maturity Date"), unless
previously repaid by the Company, this Note shall be convertible into shares of
Common Stock of the Company, at a price that is equal to Fifty (50%) Percent of
the average of the last ten (10) days closing bid side price, and will be issued
and delivered within ten (10) days of receipt of the Notice to Convert (attached
hereto as Exhibit A) of Aja Cannafacturing, Inc. (AJAC), the "Common Stock", at
the option of the Payee, in whole or in part, subject to any limitations on
conversion. For each day beyond the tenth (10th) day after the date of the
receipt of the Notice to Convert that the converted stock is not delivered to I
received by Stephen Scott Plantinga, there shall be a fine of Two Thousand
($2,000) Dollars per day for each day until the stock is delivered I received.
The stock shall have a Par Value of $0.001. The Payee shall effect conversions
by delivering to the Company the form of Notice of Conversion attached hereto as
Exhibit A (the "Notice of the Conversion"), specifying therein the amount of the
loan (US $ 45,000.00) or a pro-rata share of the remaining unpaid balance (which
may include all or any part of the unpaid interest due). The date which the
company receives the Notice of Conversion shall be the conversion date (the
"Conversion Date"). To effect conversions hereunder, the Payee shall not be
required to physically surrender this Note to the Company unless the entire loan
plus all accrued and unpaid interest has been converted. Conversions hereunder
shall have the effect of lowering the outstanding amount of the Loan in an
amount equal to the applicable conversion amount. The Payee and any assignee, by
acceptance of this Note, acknowledge and agree that, by reason of the provisions
of this paragraph, following conversion of a portion of this Note, the unpaid
and unconverted amount of the Loan may be less than the amount stated on the
face hereof.

 

12

 

 



Section 2.2. Limitations on Conversions. In no event shall the Maker issue, upon
any conversion of this Note, a number of shares of common stock which, together
with the Holder's other shares of common stock in the Maker, would cause the
Holder to beneficially own in excess of 4.99% of Maker's issued and outstanding
common stock immediately following the conversion. This conversion may be
waived, at the sole option of the Holder, upon sixty-one (61) days advance
written notice to the Maker.

 

Section 2.3. Restrictions on Securities. This Note has been issued by the Maker
pursuant to the exemption from registration under the Securities Act of 1933, as
amended (the "Act"). None of this Note or the converted common shares may be
offered, sold or otherwise transferred unless (i) they first shall have been
registered under the Act and applicable state securities laws or (ii) the Maker
shall have sought and been furnished and provided the transfer agent with an
opinion of legal counsel (in form, substance and scope reasonably acceptable to
Maker) to the effect that such sale or transfer is exempt from the registration
requirements of the Act.

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

 

Section 3.1. The Holder represents and warrants to the Maker:

 

a.                   The Holder of this Note, by acceptance hereof, agrees that
this Note is being acquired for investment and that such Holder will not offer,
sell or otherwise dispose of this Note or the securities issuable upon
conversion hereof except under circumstances that will not result in a violation
of the Act or any application state securities laws or similar laws relating to
the sale of securities;

 

b.                   That Holder understands that none of this Note or the
Common Stock upon conversion hereof have been registered under the Securities
Act of 1933, as amended (the "Act"), in reliance upon the exemptions from the
registration provisions of the Act and any continued reliance on such exemption
is predicated on the representations of the Holder set forth herein;

 

c.                    Holder (i) has adequate means of providing for his current
needs and possible contingencies, (ii) has no need for liquidity in this
investment, (iii) is able to bear the substantial economic risks of an
investment in this Note for an indefinite period, (iv) at the present time, can
afford a complete loss of such investment, and (v) does not have an overall
commitment to investments which are not readily marketable that is
disproportionate to Holder's net worth, and Holder's investment in this Note
will not cause such overall commitment to become excessive;

 

d.                   Holder is an "accredited investor" (as defined in
Regulation D promulgated under the Act) and the Holder's total investment in
this Note does not exceed 10% of the Holder's net worth; and

 

e.                    Holder recognizes that an investment in the Maker involves
significant risks and only investors who can afford the loss of their entire
investment should consider investing in the Maker and this Note.

 

Section 3.2 The Maker represents and warrants to Holder:

 

a.                   Organization and Qualification. The Maker and each of its
Subsidiaries (as defined below), if any, is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it is incorporated, with full power and authority (corporate and other) to
own, lease, use and operate its properties and to carry on its business as and
where now owned, leased, used, operated and conducted. The Maker and each of its
Subsidiaries is duly qualified as a corporation to do business and is in good
standing in every jurisdiction in which its ownership or use of property or the
nature of the business conducted by it makes such qualification necessary except
where the failure to be so qualified or in good standing would not have a
Material Adverse Effect. "Material Adverse Effect" means any material adverse
effect on the business, operations, assets, financial condition or prospects of
the Maker or its Subsidiaries, if any, taken as a whole, or on the transactions
contemplated hereby or by the agreements or instruments to be entered into in
connection herewith. "Subsidiaries" means any corporation or other organization,
whether incorporated or unincorporated, in which the Maker owns, directly or
indirectly, any equity or other ownership interest.

 

b.                   Authorization; Enforcement. (i) The Maker has all requisite
corporate power and authority to enter into and perform this Note and to
consummate the transactions contemplated hereby and thereby and shall use its
best efforts to effect an amendment to its Articles of Incorporation allowing it
to issue up to One Hundred and fifty (150,000,000) Million shares of Common
Stock, in accordance with the terms hereof, (ii) the execution and delivery of
this Note by the Maker and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by the Maker's Board
of Directors and no further consent or authorization of the Maker, its Board of
Directors, or its shareholders is required, (iii) this Note has been duly
executed and delivered by the Maker by its authorized representative, and such
authorized representative is the true and official representative with authority
to sign this Note and the other documents executed in connection herewith and
bind the Maker accordingly, and (iv) this Note constitutes, a legal, valid and
binding obligation of the Maker enforceable against the Maker in accordance with
its te1ms. Further, when it becomes able to do so upon the effective amendment
of its Articles of Incorporation, the Board of Directors agrees to make a
resolution regarding reserving ninety million (90,000,000) shares of common
stock of the Company, and further to provide the transfer agent with a copy of
the resolution authorizing the reservation of the shares and directing them to
do so.

 

c.                   No Conflicts. The execution, delivery and performance the
Note by the Maker and the consummation by the Maker of the transactions
contemplated hereby will not (i) conflict with or result in a violation of any
provision of the Articles of Incorporation or By-laws of the Maker, or (ii)
violate or conflict with, or result in a breach of any provision of, or
constitute a default (or an event which with notice or lapse of time or both
could become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture, patent,
patent license or instrument to which the Maker or any of its Subsidiaries is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws and regulations
and regulations of any self-regulatory organizations to which the Maker or its
securities are subject) applicable to the Maker or any of its Subsidiaries or by
which any property or asset of the Maker or any of its Subsidiaries is bound or
affected (except for such conflicts, defaults, terminations, amendments,
accelerations, cancellations and violations as would not, individually or in the
aggregate, have a Material Adverse Effect).

 

13

 

 



d.                   No Integrated Offering. Neither the Maker, nor any of its
affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales in any security or solicited any offers to
buy any security under circumstances that would require registration under the
1933 Act of the issuance of this note or the Conversion Stock to the Holder. The
issuance of the Conversion Stock to the Holder will not be integrated with any
other issuance of the Maker's securities (past, current or future) for purposes
of any shareholder approval provisions applicable to the Maker or its
securities.

 

e.                   No Investment Company. The Company is not, and upon the
issuance and sale of the Conversion Stock as contemplated by this Note will not
be an "investment company" required to be registered under the Investment
Company Act of 1940 (an "Investment Company"). The Maker is not controlled by an
Investment Company.

 

ARTICLE IV.

EVENTS OF DEFAULT

 

Section 4.1. Default. The following events shall be defaults under this Note:
("Events of Default"):

 

(a)                 Default in the due and punctual payment of all or any part
of any payment of interest or the Principal Amount as and when such amount or
such part thereof shall become due and payable hereunder; or

 

(b)                 Failure on the part of the Maker duly to observe or perform
in all material respects any of the covenants or agreements on the part of the
Maker contained herein (other than those covered by clause (a) above) for a
period of I 0 business days after the date on which written notice specifying
such failure, stating that such notice is a "Notice of Default" hereunder and
demanding that the Maker remedy the same, shall have been given by the Holder by
registered or certified mail, return receipt requested, to the Maker; or

 

(c)                 Any representation, warranty or statement of fact made by
the Maker herein when made or deemed to have been made, false or misleading in
any material respect; provided, however, that such failure shall not result in
an Event of Default to the extent it is corrected by the Maker within a period
of 5 business days after the date on which written notice specifying such
failure, stating that such notice is a "Notice of Default" hereunder and
demanding that the Maker remedy same, shall have been given by the Holder by
registered or certified mail, return receipt requested; or

 

(d)                 Any of the following actions by the Maker pursuant to or
within the meaning title 11, U.S. Code or any similar federal or state law for
the relief of debtors (collectively, the "Bankruptcy Law"): (1) commencement of
a voluntary case or proceeding, (2) consent to the entry of an order for relief
against it in an involuntary case or proceeding, (3) consents to the appointment
of a receiver, trustee, assignee, liquidator or similar official under any
Bankruptcy Law (each, a "Custodian"), of it or for all or substantially all of
its property, (4) a general assignment for the benefit of its creditors, or (5)
admission in writing its inability to pay its debts as the same become due; or

 

(e)                 entry by a court of competent jurisdiction of an order or
decree under any Bankruptcy Law that: (1) is for relief against the Maker in an
involuntary case, (2) appoints a Custodian of the Maker or for all or
substantially all of the property of the Maker, or (3) orders the liquidation of
the Maker, and such order or decree remains unstayed and in effect for 60 days.

 

Section 4.2. Remedies Upon Default. Upon the occurrence of an event of default
by Maker under this Note, then, in addition to all other rights and remedies at
law or in equity, Holder may exercise any one or more of the following rights
and remedies:

 

a.                   Accelerate the time for payment of all amounts payable
under this Note by written notice thereof to Maker, whereupon all such amounts
shall be immediately due and payable.

 

b.                   Pursue and enforce all of the rights and remedies provided
under the Uniform Commercial Code.

 

c.                   Make such appearance, disburse such sums, and take such
action as Holder deems necessary, in its sole discretion, to protect Holder's
interest, including but not limited to disbursement of attorneys' fees. Any
amounts disbursed by Holder pursuant to this Section, with interest thereon,
shall become additional indebtedness of the Maker secured by this Note and shall
be immediately due and payable and shall bear interest from the date of
disbursement at the default rate stated in this Note. Nothing contained in this
Section shall require Holder to incur any expense or take any action.

 

d.                   Pursue any other rights or remedies available to Holder at
law or in equity.

 

Section 4.3. Interest to Accrue Upon Default. Upon any default in payment of
this Note, the balance past-due and owing shall accrue interest at a rate of ten
percent (10%) per year until paid in full.

 

Section 4.4. Payment of Costs. The Maker shall reimburse the Holder, on demand,
for any and all reasonable costs and expenses, including reasonable attorneys'
fees and disbursement and court costs, incurred by the Holder in collecting or
otherwise enforcing this Note or in attempting to collect or enforce this Note.

 

14

 

 



Section 4.5. Powers and Remedies Cumulative; Delay or Omission Not Waiver of
Default. No right or remedy herein conferred upon or reserved to the Holder is
intended to be exclusive of any other right or remedy available to Holder under
applicable law, and every such right and remedy shall, to the extent permitted
by law, be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other appropriate
right or remedy. No delay or omission of the Holder to exercise any right or
power accruing upon any Default occurring and continuing as aforesaid shall
impair any such right or power or shall be construed to be a waiver of any such
Default or an acquiescence therein; and every power and remedy given by this
Note or by law may be exercised from time to time, and as often as shall be
deemed expedient, by the Holder.

 

Section 4.6. Waiver of Past Defaults. The Holder may waive any past default or
Event of Default hereunder and its consequences but no such waiver shall extend
to any subsequent or other default or Event of Default or impair any right
consequent thereon.

 

Section 4.7. Waiver of Presentment etc. The Maker hereby waives presentment,
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance and enforcement of this Note, except as
specifically provided herein.

 

ARTICLE V.

MISCELLANEOUS

 

Section 5. 1. Notices. Any notice herein required or permitted to be given shall
be in writing and may be personally served or delivered by courier or sent by
United States mail and shall be deemed to have been given upon receipt if
personally served (which shall include telephone line facsimile transmission) or
sent by courier or three (3) days after being deposited in the United States
mail, certified, with postage pre-paid and properly addressed, if sent by mail.
For the purposes hereof, the address of the Holder shall be 814 Delaware Street,
Huntington Beach, CA 92648; and the address of the Maker shall be 533 Birch
Street, Lake Elsinore. CA 92530. Both the Holder or its assigns and the Maker
may change the address for service by delivery of written notice to the other as
herein provided.

 

Section 5.2. Amendment. This Note and any provision hereof may be amended only
by an instrument in writing signed by the Maker and the Holder.

 

Section 5.3. Assignability. This Note shall be binding upon the Maker and its
successors and assigns and shall inure to be the benefit of the Holder and its
successors and assigns; provided, however, that so long as no Event of Default
has occurred, this Note shall only be transferable in whole subject to the
restrictions contained in the restrictive legend on the first page of this Note.

 

Section 5.4. Governing Law. This Note shall be governed by the internal laws of
the State of Nevada, without regard to conflicts of laws principles.

 

Section 5.5. Replacement of Note. The Maker covenants that upon receipt by the
Maker of evidence reasonably satisfactory to it of the loss, theft, destruction
or mutilation of this Note, and in case of loss, theft or destruction, of
indemnity or security reasonably satisfactory to it (which shall not include the
posting of any bond), and upon surrender and cancellation of such Note, if
mutilated, the Maker will make and deliver a new Note of like tenor.

 

Section 5.6. This Note shall not entitle the Holder to any of the rights of a
stockholder of the Maker, including without limitation, the right to vote, to
receive dividends and other distributions, or to receive any notice of, or to
attend, meetings of stockholder or any other proceedings of the Maker, unless
and to the extent converted into shares of Common Stock in accordance with the
terms thereof.

 

Section 5.7. Severability. In case any provision of this Note is held by a court
of competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Note will not in any way be
affected or impaired thereby.

 

Section 5.8. Headings. The headings of the sections of this Note are inserted
for convenience only and do not affect the meaning of such section.

 

Section 5.9. Counterparts. This Note may be executed in multiple counterparts,
each of which shall be an original, but all of which shall be deemed to
constitute on instrument.

 

15

 

 



IN WITNESS WHEREOF, with the intent to be legally bound hereby, the Maker as
executed this Note as of the date first written above.

  

MAKER: Aja Cannafacturing, Inc.

 

/s/ Kendall Smith

By: Kendall Smith

It’s: President

 

 

Acknowledged:

 

HOLDER: an Individual

 

/s/ Stephen Scott Plantinga

By: Stephen Scott Plantinga

Its: Individual Investor/Self

 

16

 

 

EXHIBIT A

 

CONVERSION NOTICE

 

(To be executed by the Holder in order to Convert the Note)

 

TO:

 

The undersigned hereby, irrevocably elects to convert the Loan, dated October
20, 2013 (the "Note"), issued by Aja Cannafacturing, Inc., a Nevada corporation
(the "Company"), in favor of the undersigned, due on the Due Date if not
previously repaid by the Company or converted into shares of the Common Stock of
the Company according to the conditions contained in the Note, as of the date
written below. If the shares of Common Stock are be issued in the name of a
person other than the undersigned, the undersigned will pay all transfer taxes
payable with respect thereto and is delivering herewith such certificates and
opinions as reasonable requested by the Company in accordance therewith. No fee
will be charged to the undersigned for any conversion, except for such transfer
taxes if any.

 

The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock.

 

Conversion calculations:

$45,000.00 converts to shares of Common Stock of Aja Cannafacturing, Inc. or a
pro-rata share of the remaining unpaid balance of Note based upon the conversion
formula outlined in Section 2.1. This formula uses the conversion factor of
fifty (50%) percent of the average closing "bid" side price from the ten (10)
days immediately preceding this Notice of Conversion.



Date to Effect Conversion:   Loan Amount of Note to be Converted: US $

 

Holder: an Individual Maker: Aja Cannafacturing, Inc.     Signature: /s/ Stephan
Scott Plantinga Signature: /s/ Kendall Smith Name: Stephen Scott Plantinga Name:
Kendall A. Smith, President Address: 814 Delaware Street   Address:  533 Birch
Street Huntington Beach, CA  92648 Lake Elsinore, CA  92530 Tax I.D. No:  

 

17

 

 

EXHIBIT C

 

Business Consulting Agreement

 

This Business Consulting Agreement (the "Agreement") is entered into and
effective October 30, 2014 by and between:

 

Scott Plantinga

("Consultant")

 

And

 

Aja Cannafacturing, Inc.

533 Birch Street Lake Elsinore, CA 92530

("Aja")

 

 

WITNESSETH

 

WHEREAS, Consultant provides consultation and advisory services relating to
business management, and

 

WHEREAS, Aja desires to be assured of the services of the Consultant in order to
avail itself to the Consultant's experience, skills, knowledge and abilities.
Aja is therefore willing to engage the Consultant and the Consultant agrees to
be engaged upon the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises and
covenants set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 

1.                    Consulting Services: Effective as of October 30, 2014, Aja
hereby engages and Consultant hereby accepts the engagement to become a
consultant to Aja and to render such advice, consultation, information and
services to Aja including (a) assistance with executive management transition
for Aja, (b) assisting Aja with regard to its anticipated spin-off of Charge!
Energy Storage, Inc., and (c) such other managerial assistance as Aja shall deem
necessary or appropriate for Aja business.

 

2.                    Payment: In consideration for entering into this
agreement, Aja agrees to irrevocably issue to the Consultant 58,500,000 shares
of Aja upon the execution of this agreement. Company shall register this
Agreement and the share issuable hereunder on F01m S-8 as soon as practicable.

 

3.                    Expenses: Aja shall reimburse Consultant for all
pre-approved travel and other expenses incurred. Consultant shall provide
receipts and vouchers to Aja for all expenses for which reimbursement is
claimed.

 

4.                    Invoices: All pre-approved invoices for services provided
to Aja and expenses incurred by Consultant in connection therewith shall be
payable in full within ten (10) days of the date of such invoice.

 

5.                    Personnel: Consultant shall be an independent contractor
and no personnel utilized by Consultant in providing services hereunder shall be
deemed an employee of Aja. Moreover, neither Consultant nor any other such
person shall be empowered hereunder to act on behalf of Aja. Consultant shall
have the sole and exclusive responsibility and liability for making all reports
and contributions, withholdings, payments and taxes to be collected, withheld,
made and paid with respect to persons providing services to be performed
hereunder on behalf on Aja, whether pursuant to any social security,
unemployment insurance, worker's compensation law or other federal, state or
local law now in force and effect hereafter enacted.

 

6.                    Term and Termination: The term of this Agreement shall be
effective on October 30, 2014 and shall continue in effect for a period of six
months thereafter. This Agreement may be extended upon agreement by both
parties, unless or until the Agreement is terminated. Aja or Consultant may
cancel this Agreement on fifteen (15) days written notice, at which time no
further obligations will be due from either party.

 

7.                    Non-Assignability: The rights, obligations, and benefits
established by this Agreement shall not be assignable by Consultant. This
Agreement shall be binding upon and shall insure to the benefit of the parties
and their successors.

 

18

 

 



8.                    Confidentiality: Consultant acknowledges and agrees that
confidential and valuable information proprietary to Aja and obtained during
Consultants' engagement by Aja, shall not be, directly or indirectly, disclosed
without the prior express written consent of Aja, unless and until such
information is otherwise known to the public generally through no fault of
Consultant. All documents containing confidential information provided to
Consultant by Aja shall clearly and conspicuously be marked with the word
"Confidential."

 

9.                    Limited Liability: Neither Consultant nor any of his
employees, officers or directors shall be liable for consequential or incidental
damages of any kind to Aja that may arise out of or in connection with any
services performed by Consultant hereunder.

 

10.                 Governing Law: This Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada without giving
effect to the conflicts of law principles thereof or actual domicile parties.
Any dispute arising out of this Agreement shall be resolved in the courts sited
in Clark County, Nevada, to the exclusion of all other venues.

 

11.                 Notice: Notice hereunder shall be in writing and shall be
deemed to have been given at the time when deposited for mailing with the United
States Postal Service enclosed in a registered or certified postpaid envelope
addressed to the respective party at the address of such party first above
written or at such other address as such party may fix by notice given pursuant
to this paragraph.

 

12.                 Miscellaneous: No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provision
and no waiver shall constitute a continuing waiver. No waiver shall be binding
unless executed in writing by the party making the waiver. No supplement,
modification, or amendment of the Agreement shall be binding unless executed in
writing and agreed upon by all parties. The Agreement supersedes all prior
understandings, written or oral, and constitutes the entire Agreement between
the parties hereto with respect to the subject matter hereof.

 

13.                 Counterparts: This Agreement may be executed in counterparts
and by facsimile, each of such counterparts so executed will be deemed to be an
original and such counterparts together will constitute one and the same
instrument and notwithstanding the date of execution will be deemed to bear the
first date written above.

 



IN WITNESS WHEREOF, Aja and Consultant have duly executed this Agreement as of
the day and year first above written.

 

Aja Cannafacturing, Inc. Scott Plantinga     /s/ Kendall Smith /s/ Scott
Plantinga By: Kendall Smith Consultant Its:  President and CEO  

 



19

 

 

